UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-20929
                               Summary Calendar



                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                    versus

                         $8,720.00, Etc.; ET AL.,

                                                                    Defendants,

                               RUMALDO SOLIS,

                                             Defendant-Claimant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-99-CV-1648)

                                June 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rumaldo Solis, pro se, appeals the summary judgment granted

the Government in this forfeiture action.                Solis contends the

district court erred in: determining he lacked standing to contest

the forfeiture; and not granting his motion to dismiss.

     In   1994,   the    FBI   executed   a    search    warrant     on   Solis’

residence,     finding    at   least   $30,050    in    currency.         Shortly

thereafter, the Government initiated administrative forfeiture

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
proceedings concerning that currency; Solis received notice and

claimed ownership. Almost two years later, Solis pleaded guilty to

conspiring to distribute more than five kilograms of cocaine.    As

part of his plea agreement, Solis agreed to forfeit any interest he

may have in any drug-related or money laundering-related asset.

Several years later, in 1999, the Government filed a complaint for

forfeiture against the $30,050 in currency, alleging it represented

the proceeds of drug trafficking or that it was, or was intended to

be, used in exchange for drugs or to facilitate a drug offense.

     It goes without saying that “[a]s a predicate to any action

before a federal court, parties must establish that they have

proper standing to raise a claim”. United States v. $38,570 United

States Currency, 950 F.2d 1108, 1111 n.3 (5th Cir. 1992).   In order

to meet the threshold requirements of standing, a party seeking to

challenge the Government’s forfeiture of property must demonstrate

at least a facially colorable lawful interest in the seized item.

Id. at 1112.    While the fact that property was seized from a

claimant is prima facie evidence of his entitlement to it, the

claimant must, nevertheless, come forward with additional evidence

of ownership if there are serious reasons to doubt his right to the

property.   Id. at 1112 n.5.

     In this case, the Government has established there are serious

reasons to doubt Solis’ right to the currency seized from him.    As

noted, as part of his plea agreement, Solis agreed to forfeit his

interest in any drug-related asset, and at his rearraignment

hearing, Solis acknowledged under oath that he had agreed to


                                 2
forfeit the currency.   Additionally, in a May 1997 letter and a

September 1999 appellate brief in a related case, Solis again

acknowledged his agreement to forfeit the currency.

     Solis has not produced sufficient evidence to establish that

he has a facially colorable interest in the seized currency,

particularly in the light of his statements otherwise.    See id. at

1112 & n.5 (“a bare assertion of ownership of the res, without

more, is inadequate to prove an ownership interest sufficient to

establish standing”). Therefore, the district court did not err in

concluding that Solis lacked standing to contest the forfeiture.

                                                         AFFIRMED




                                3